Citation Nr: 1646476	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to December 1987, April 2003 to March 2004, March 2004 to November 2004, October 2006 to February 2009, and May 2009 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

By a decision dated in February 2015, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court vacated and remanded the Board's decision as to the claim on appeal.  It has returned to the Board for action consistent with the memorandum decision.

The Veteran submitted additional records after the most recent statement of the case accompanied by a waiver of RO review.  Accordingly, the evidence has been reviewed by the Board in connection with this claim.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran has had a combined disability rating of 90 percent with at least one disability or disabilities of a common body system rated at least 40 percent.

2. The Veteran is precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for TDIU is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The Veteran reports that he is unable to work because of disabilities of his bilateral feet, bilateral hips, neck, left shoulder, sleep apnea, restless leg syndrome, bilateral hearing loss, and tinnitus.  In his June 2009 Application for Increased Compensation Based on Unemployability, he related that he was currently employed part-time by the United States Army but that he left his last job because of his disabilities.  He reported that he was receiving  Social Security Administration (SSA) disability benefits.  The Veteran also indicated that he had completed four (4) years of college.

The Veteran is currently service connected for sleep apnea (assigned a 50 percent disability rating), right foot fibroma with degenerative arthritis (assigned a 30 percent disability rating), degenerative joint disease cervical spine (assigned a 20 percent rating), left hip bursitis (assigned a 10 percent rating), right hip bursitis (assigned a 10 percent rating), degenerative arthritis left shoulder joint (assigned a 10 percent rating), degenerative joint disease lumbar spine (assigned a 10 percent rating), left foot fibroma with degenerative arthritis (assigned a 10 percent rating),  tinnitus (assigned a 10 percent disability rating), right leg restless leg syndrome (assigned a 10 percent rating), left leg restless leg syndrome (assigned a 10 percent rating), and bilateral hearing loss (assigned a noncompensable disability rating).  The Veteran's combined rating is 90 percent with at least one disability rated greater than 40 percent.  Accordingly, he has satisfied the schedular requirements for TDIU for the entire period on appeal.  See 38 C.F.R. §§ 4.16(a), 4.25.

A June 2009 letter in the Veteran's personnel file from the Veteran's commander requests an early release from active duty.  The letter states that the Veteran's profile restricts him to working between the hours of 9:00am-5:00pm and that he should not stand for more than 10 minutes at a time.  The commander noted that this profile made him unable to complete his duties as a paralegal.  

During the Veteran's October 2009 VA examination, the Veteran reported that his last date of employment was in April 2007 and that his disabilities prevented him from climbing stairs, performing gardening activities, and pushing a lawn mower, but that he was able to drive a car, take out the trash, walk and shop.  He stated that his hips hurt if he stands over 5-10 minutes, that they hurt when he walks, and that he has limitation of motion.  His left shoulder condition makes standing and walking difficult and he described pain with raising his arm and lifting anything.  His cervical spine condition causes him to have to move his head slowly because of limitation of motion.  His sleep apnea makes him very tired and stressed during the day.  His low back condition causes constant pain and causes a limitation of motion.  The examiner noted that the Veteran's disabilities limited his mobility.  

During his December 2010 VA examination, the Veteran reported that his bilateral foot arthritis causes pain, weakness, and stiffness at rest and pain while standing or walking.  The Veteran indicated that his pain is worse in the morning and gets somewhat better with movement but that he can no longer do any active training or obtain a civilian job.  The examiner noted that the Veteran has severe pain with walking. 

During the Veteran's January 2012 hearing, he indicated that he last worked full time in October 2006 as a paralegal but said he was given a special profile where he was permitted to sit and review paperwork until he retired in 2009.  He stated that he went to school for pre-law and that he was also a private investigator for the state but that he is unable to perform either job because they require him to be on his feet.  He also noted his age and that "no one will hire [him] because [he has] so many injuries to [his] body."  He went on to state that Social Security has found him unable to work.  He said that he would have to have a job where he can sit, or his back or feet will hurt.  He indicated, "No one's going to hire me just to sit and just do paperwork, sir.  I've tried it and no one wants to take the chance on me because of my injuries." 

Evidence in support of the claim includes the Veteran's SSA disability determination records.  In a January 2008 decision, SSA found the Veteran to have been disabled since June 2007 due to primary and secondary diagnoses of "disorders of muscle, ligament and fascia" and "disorders of back, discogenic [and] degenerative", respectively.  SSA determined that the Veteran had a residual functional capacity for less than sedentary work.  Due to the Veteran's cervical degenerative disc disease and bilateral plantar fibroids, SSA determined that he was only able to stand less than 2 hours in an 8 hour work day.  The SSA concluded that the Veteran's skills, "at his age," are not transferable to another position and that he was unable to return to his previous, medium and sedentary jobs.  See January 2008 SSA decision, page 2.

The Veteran also submitted a letter dated in September 2016 from T.W., DO who found the Veteran "100% totally disabled from all employment" and "unemployable due to the injuries he sustained while on active duty in the United States Army" based on a physical examination performed that day. 

Based on the totality of the evidence, the Board finds that the criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The Veteran's complaints are substantiated by the September 2016 opinion from T.W.  Additionally, although SSA determinations are not binding upon VA, see, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Court found this evidence highly persuasive to show the Veteran is precluded from even sedentary employment.  See June 2016 memorandum decision.  The Court emphasized that "a TDIU determination does not require any analysis of the actual opportunities available on the job market" but found the Board's analysis of the Veteran's education and training "speculative".  As such, the Board finds that a TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


